Citation Nr: 0726933	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-11 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a thoracic spine strain with evidence 
of ligamentous calcification, currently evaluated as 40 
percent disabling. 


REPRESENTATION 

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1972 to April 1976.  

Service connection for a thoracic spine disability was 
initially granted in a July 1980 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A 10 percent disability rating was 
assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2003 rating decision by the 
RO in Seattle, Washington which continued the veteran's 10 
percent disability rating.  The Portland RO currently has 
jurisdiction over the veteran's claim.  

In March 2004, the Portland RO increased the veteran's 
thoracic spine disability rating to 40 percent disabling.  
The veteran and his representative have indicated continued 
dissatisfaction with this rating in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1. The medical and other evidence of record indicates that 
the veteran's service-connected thoracic spine disability is 
manifested predominately by limitation of motion.

2.  The evidence does not show that the veteran's service-
connected thoracic spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the service-connected thoracic spine disability 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

2.  The criteria for referral for increased disability rating 
for the thoracic spine disability on an extraschedular basis 
are not met. 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
thoracic spine disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated June 25, 2003, including a request for "medical 
evidence showing your condition has worsened." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The June 2003 letter further emphasized:  "You must give us 
enough information about these records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to make sure we receive these records." 

The Board notes that in a subsequent letter from the RO dated 
March 20, 2006 specifically requested the veteran submit any 
additional information or evidence that pertains to his claim 
or inform the RO of such information or evidence. This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision the March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's private medical records, his VA outpatient 
treatment records, his service medical records, and it has 
provided medical examinations in July 2003 and February 2007.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2006 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's claim was filed in April 2003.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  The veteran has been provided with the new 
regulatory criteria in the March 2004 statement of the case 
and submitted additional argument after receiving such 
notice.  Therefore, there is no prejudice to the veteran in 
the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Former Diagnostic Code 5291[spine, limitation of motion of, 
dorsal] provided the following levels of disability:

10% Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The Board observes that the words 'slight' and 'moderate' are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.'  See 38 C.F.R. § 4.6 (2006).  

It should be noted that 'thoracic spine' and 'dorsal spine' 
are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995). Citing Webster's Medical Desk Dictionary 715 (1986), 
the Court in Reiber explained that thoracic vertebrae are any 
of the 12 vertebrae dorsal to the thoracic region and 
characterized by articulation with the ribs.

(ii.) The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5237 [lumbosacral or cervical 
strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2006).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2006). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected thoracic spine strain with evidence of 
ligamentous calcification, which is currently rated 
40 percent disabling.  He currently complains of decreased 
range of motion and pain.  



Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's service-connected thoracic spine disability is 
currently rated under former Diagnostic Code 5291 [Spine, 
limitation of motion of, lumbar] and current 5237 
[Lumbosacral strain]. 

(i.) The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected thoracic spine disability, the Board 
believes that rating the veteran under former Diagnostic Code 
5291 [spine, limitation of motion of, dorsal] is appropriate, 
primarily because it pertains to the predominate symptoms of 
the veteran's back disability (thoracic limitation of 
motion).  See July 2003 and February 2007 VA examination 
reports.  There is no former diagnostic code which concerns 
the thoracic spine aside from Diagnostic Code 5291.  

The Board has considered rating the veteran under former 
Diagnostic Code 5293 [intervertebral disc syndrome] which 
would allow for a maximum disability rating of 60 percent.  
However, there is no indication that intervertebral disc 
syndrome or herniated nucleus pulposus has been diagnosed.  
The service-connected disability, according to the medical 
evidence of record, is in the nature of a strain.  Moreover, 
the medical evidence does not indicate the veteran has any 
neurological symptoms associated with his back disability.  
The February 2007 VA examination revealed that the veteran 
did not suffer from numbness, tingling, radiating pain, loss 
of sensation or strength.  Former Diagnostic Code 5293 is 
therefore not applicable. 

Former Diagnostic Codes 5285 [vertebra, fracture of, 
residuals] and 5286 [spine, complete bony fixation 
(ankylosis) of] both allow for a disability rating in excess 
of the veteran's currently assigned 40 percent.  However, a 
review of the medical evidence indicates that the veteran has 
never fractured a vertebra or has ankylosis of the spine.  
Consequently, those codes are not for application.  

The veteran and his representative have not argued that 
former Diagnostic Code  5291is inappropriate, nor have they 
suggested that another diagnostic code would be more 
appropriate.  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5291.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  

With respect to intervertebral disc syndrome [Diagnostic Code 
5243], as has been discussed above there is no medical 
evidence of intervertebral disc syndrome or neurological 
symptomatology.  In addition, the medical evidence reveals 
that the veteran does not have any incapacitating episodes 
based on his service-connected back disability.  See the 
February 2007 VA examination report.  The veteran's service-
connected thoracic spine disability accordingly will be rated 
using the General Rating Formula for Diseases and Injuries of 
the Spine.  




Schedular rating

(i.) The former schedular criteria

The veteran's thoracic spine disability is currently rated as 
40 percent disabling, thereby exceeding the maximum 10 
percent rating available under Diagnostic Code 5291.    

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
unfavorable ankylosis of the entire thoracolumbar spine. 

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259.  As noted above, the 
veteran has not been diagnosed with ankylosis during any VA 
examination or outpatient treatment, nor has he alleged as 
much.   

Accordingly, the veteran's service-connected lumbar spine 
disability does not warrant a 50 or 100 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine. 

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under the current General Rating 
Formula for Diseases and Injuries of the Spine, absent 
ankylosis.  In addition, the currently assigned 40 percent 
exceeds the maximum 10 percent rating under former Diagnostic 
Code 5291.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case.

Extraschedular rating consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
back disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected back disability.  The record does not show that the 
veteran has required any recent hospitalization for his 
condition and there does not appears to have been any 
significant time lost from work.  Although the Board 
certainly has no reason to doubt the veteran's testimony that 
he is limited in his activities due to his back disability, 
there is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a thoracic spine strain with evidence 
of ligamentous calcification is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


